In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00034-CV
______________________________


ROBERT D. BENNETT AND
ASSOCIATES, P.C., Appellant
 
V.
 
KYLE CAMPBELL, Appellee


                                              

On Appeal from the County Court at Law
Harrison County, Texas
Trial Court No. 2005-6766B-CCL


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Robert D. Bennett and Associates, P.C., the sole appellant in this case, has filed a
motion seeking to dismiss its appeal, representing to this Court that the parties have
reached a full and final settlement.  In such case, no real controversy exists, and in the
absence of a controversy, the appeal is moot.
          We grant the motion and dismiss this appeal.
 


                                                                Donald R. Ross
                                                                Justice

Date Submitted:      September 18, 2006
Date Decided:         September 19, 2006




                                      Chief Justice

Date Submitted:          December 9, 2004
Date Decided:             January 4, 2005

Do Not Publish